EXHIBIT 10.7

This document was prepared

by and after recording should

be returned to :

KEYBANK NATIONAL ASSOCIATION

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Attention: Mary Ann Gripka

Loan No. 10061253

 

 

(space above reserved for recorder’s use)

 

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

 

TNP SRT PORTFOLIO II, LLC, as grantor

(Borrower)

to

RICK DANIEL

(Trustee)

for the benefit of

KEYBANK NATIONAL ASSOCIATION, as beneficiary

(Lender)

 

  Dated:    As of June 13, 2012   Location:    301 S. Bowen Rd, Arlington, Texas
76013   County:    Tarrant



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”) is made as of this 13th day of June,
2012, by TNP SRT PORTFOLIO II, LLC, a Delaware limited liability company, having
its principal place of business at 1900 Main Street, Suite 700, Irvine,
California 92614, as Grantor (“Borrower”) to RICK DANIEL, an adult individual,
having an address at c/o Polsinelli Shughart PC, 2501 N. Harwood, Ste. 1900,
Dallas, TX 75201, as Trustee (“Trustee”) for the benefit of KEYBANK NATIONAL
ASSOCIATION, a national banking association, having an address at 11501 Outlook,
Suite 300, Overland Park, Kansas 66211, as beneficiary (together with its
successors and assigns, “Lender”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
principal sum of Twenty-Six Million and No/100 Dollars ($26,000,000.00) advanced
pursuant to that certain Loan Agreement, dated as of the date hereof, between
Borrower and Lender (as the same may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time, the
“Loan Agreement”) and evidenced by that certain Promissory Note, dated the date
hereof, made by Borrower in favor of Lender (as the same may hereafter be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Note”);

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents (as herein defined); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, and the Note, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Security Instrument (the Loan Agreement, the Note, this Security
Instrument and all other documents evidencing or securing the Debt (including
all additional mortgages, deeds to secure debt and assignments of leases and
rents) or executed or delivered in connection therewith, are hereinafter
referred to collectively as the “Loan Documents”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:

ARTICLE I - GRANTS OF SECURITY

Section 1.1 Property Mortgaged. Borrower does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Trustee in
trust for the benefit of Lender, as secured party, and its successors and
assigns, with power of sale and with the right of entry and possession, to and
under the following property, rights, interests and estates now owned, or
hereafter acquired by Borrower (collectively, the “Property”):

(a) Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions and remainders, and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the Land,
to the center line thereof and all the estates, rights, titles, interests, dower
and rights of dower, curtesy and rights of curtesy, property, possession, claim
and demand whatsoever, both at law and in equity, of Borrower of, in and to the
Land and the Improvements and every part and parcel thereof, with the
appurtenances thereto;

(e) Equipment. All “goods” and “equipment,” as such term is defined in Article 9
of the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including all machinery, equipment,
furnishings, and electronic data-processing and other office equipment now owned
or hereafter acquired by Borrower and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (collectively, the “Equipment”). Notwithstanding the foregoing,
Equipment shall not include any property belonging to tenants under leases
except to the extent that Borrower shall have any right or interest therein;

(f) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in

 

2



--------------------------------------------------------------------------------

which the Equipment is located, including all building or construction materials
intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including engines, devices for
the operation of pumps, pipes, plumbing, cleaningcall and sprinkler systems,
fire extinguishing apparatuses and equipment, heating, ventilating, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall not include any
property which tenants are entitled to remove pursuant to leases except to the
extent that Borrower shall have any right or interest therein;

(g) Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever as defined
in and subject to the provisions of the Uniform Commercial Code, other than
Fixtures, which are now or hereafter owned by Borrower and which are located
within or about the Land and the Improvements, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof
(collectively, the “Personal Property”), and the right, title and interest of
Borrower in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, as adopted and
enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;

(h) Leases and Rents. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into (collectively, the
“Leases”), whether before or after the filing by or against Borrower of any
petition for relief under the Bankruptcy Code and all right, title and interest
of Borrower, its successors and assigns therein and thereunder, including cash
or securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;

 

3



--------------------------------------------------------------------------------

(i) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including any transfer made in
lieu of or in anticipation of the exercise of the right), or for a change of
grade, or for any other injury to or decrease in the value of the Property;

(j) Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including the right to receive and
apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Property;

(k) Tax Certiorari. All refunds, rebates or credits in connection with reduction
in real estate taxes and assessments charged against the Property as a result of
tax certiorari or any applications or proceedings for reduction;

(l) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including proceeds of insurance and condemnation awards, into
cash or liquidation claims;

(m) Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

(n) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting or pertaining to
any business or activity conducted on the Land and any part thereof and all
right, title and interest of Borrower therein and thereunder, including the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Borrower thereunder;

(o) Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;

(p) Accounts. All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including the Lockbox Agreement and the Cash
Management Account, together with all deposits or wire transfers made to such
accounts, all cash, checks, drafts, certificates, securities, investment
property, financial assets, instruments and other property held therein from
time to time and all proceeds, products, distributions or dividends or
substitutions thereon and thereof;

(q) Letter of Credit. All letter-of-credit rights (whether or not the letter of
credit is evidenced by a writing) Borrower now has or hereafter acquires
relating to the properties, rights, titles and interests referred to in this
Section 1.1;

 

4



--------------------------------------------------------------------------------

(r) Tort Claims. All commercial tort claims Borrower now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.1; and

(s) Other Rights. Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (r) above.

AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to Lender as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Real
Property or not, shall for the purposes of this Security Instrument be deemed
conclusively to be real estate and subject to this Security Instrument.

Section 1.2 Assignment of Rents. Borrower hereby absolutely and unconditionally
assigns to Lender all of Borrower’s right, title and interest in and to all
current and future Leases and Rents; it being intended by Borrower that this
assignment constitutes a present, absolute assignment and not an assignment for
additional security only. Nevertheless, subject to the terms of the Cash
Management Agreement and Section 7.1(h) of this Security Instrument, Lender
grants to Borrower a license revocable upon the occurrence of an Event of
Default to collect, receive, use and enjoy the Rents and Borrower shall hold the
Rents, or a portion thereof sufficient to discharge all current sums due on the
Debt, for use in the payment of such sums.

Section 1.3 Security Agreement. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Borrower in the
Property. By executing and delivering this Security Instrument, Borrower hereby
grants to Lender, as security for the Obligations (hereinafter defined), a
security interest in the Fixtures, the Equipment and the Personal Property and
other property constituting the Property, whether now owned or hereafter
acquired, to the full extent that the Fixtures, the Equipment and the Personal
Property and such other property may be subject to the Uniform Commercial Code
(said portion of the Property so subject to the Uniform Commercial Code being
called the “Collateral”). If an Event of Default shall occur and be continuing,
Lender, in addition to any other rights and remedies which it may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including the right to take possession of the Collateral or any part
thereof, and to take such other measures as Lender may deem necessary for the
care, protection and preservation of the Collateral. Upon request or demand of
Lender after the occurrence and during the continuance of an Event of Default,
Borrower shall, at its expense, assemble the Collateral and make it available to
Lender at a convenient place (at the Land if tangible property) reasonably
acceptable to Lender. Borrower shall pay to Lender on demand any and all
expenses, including reasonable legal expenses and attorneys’ fees, incurred or
paid by Lender in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral after the occurrence and during
the continuance of an Event of Default. Any notice of sale, disposition or other
intended action by

 

5



--------------------------------------------------------------------------------

Lender with respect to the Collateral sent to Borrower in accordance with the
provisions hereof at least ten (10) business days prior to such action, shall,
except as otherwise provided by applicable law, constitute reasonable notice to
Borrower. The proceeds of any disposition of the Collateral, or any part
thereof, may, except as otherwise required by applicable law, be applied by
Lender to the payment of the Debt in such priority and proportions as Lender in
its discretion shall deem proper. Borrower’s (debtor’s) principal place of
business is as set forth on page one hereof and the address of Lender (secured
party) is as set forth on page one hereof.

Borrower shall promptly notify Lender of the existence of any commercial tort
claim now or hereafter existing for the benefit of Borrower or the Property, and
shall execute, acknowledge and deliver a security agreement or other
documentation as Lender shall from time to time require to acquire and perfect a
valid and binding security interest in such commercial tort claim.

Section 1.4 Fixture Filing. Certain of the Property is or will become “fixtures”
(as that term is defined in the Uniform Commercial Code) on the Land, and this
Security Instrument, upon being filed for record in the real estate records of
the city or county wherein such fixtures are situated, shall operate also as a
financing statement filed as a fixture filing in accordance with the applicable
provisions of said Uniform Commercial Code upon such of the Property that is or
may become fixtures.

Section 1.5 Pledges of Monies Held. Borrower hereby pledges to Lender any and
all monies now or hereafter held by Lender or on behalf of Lender, including any
sums deposited in the Lockbox Account, the Cash Management Account, the Reserve
Funds and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Security Instrument or the Loan
Agreement.

Section 1.6 Common Law Pledge/Assignment. To the extent that the Uniform
Commercial Code does not apply to any item of the Personal Property, it is the
intention of this Security Instrument that Lender have a common law pledge
and/or collateral assignment of such item of Personal Property.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Trustee for
the use and benefit of Lender, and its successors and assigns, forever;

IN TRUST, WITH POWER OF SALE, to secure payment to Lender of the Debt at the
time and in the manner provided for its payment in the Loan Agreement, the Note
and in this Security Instrument.

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the

 

6



--------------------------------------------------------------------------------

Other Obligations as set forth in this Security Instrument and shall well and
truly abide by and comply with each and every covenant and condition set forth
herein and in the Note, the Loan Agreement and the other Loan Documents, these
presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Borrower’s obligation to indemnify and hold harmless
Lender pursuant to the provisions hereof shall survive any such payment or
release.

ARTICLE II - DEBT AND OBLIGATIONS SECURED

Section 2.1 Debt. This Security Instrument and the grants, assignments and
transfers made in Article I are given for the purpose of securing the Debt.

Section 2.2 Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article I are also given for the purpose of
securing the following (the “Other Obligations”):

(a) the performance of all other obligations of Borrower contained herein;

(b) the performance of each obligation of Borrower contained in the Loan
Agreement and any other Loan Document; and

(c) the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.

Section 2.3 Debt and Other Obligations. Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively herein as the “Obligations.”

ARTICLE III - BORROWER COVENANTS

Borrower covenants and agrees that:

Section 3.1 Payment of Debt. Borrower shall pay the Debt at the time and in the
manner provided in the Loan Agreement, the Note and this Security Instrument.

Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Security Instrument
to the same extent and with the same force as if fully set forth herein.

 

7



--------------------------------------------------------------------------------

Section 3.3 Insurance. Borrower shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Borrower and the Property as required pursuant to the Loan Agreement.

Section 3.4 Maintenance of Property. Borrower shall cause the Property to be
maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of equal or
better quality of the Fixtures, the Equipment or the Personal Property, tenant
finish and refurbishment of the Improvements) without the consent of Lender.
Borrower shall promptly repair, replace or rebuild any part of the Property
which may be destroyed by any Casualty or become damaged, worn or dilapidated or
which may be affected by any Condemnation, and shall complete and pay for any
structure at any time in the process of construction or repair on the Land.

Section 3.5 Waste. Borrower shall not commit or suffer any waste of the Property
(“waste” meaning the diminution in the Property’s value resulting from
Borrower’s negligent or willful failure to manage, maintain, repair and
otherwise operate the Property in a commercially reasonable manner) or make any
change in the use of the Property which will in any way materially increase the
risk of fire or other hazard arising out of the operation of the Property, or
take any action that might invalidate or allow the cancellation of any Policy,
or do or permit to be done thereon anything that may in any way materially
impair the value of the Property or the security of this Security Instrument.
Borrower shall not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Land, regardless of the depth
thereof or the method of mining or extraction thereof.

Section 3.6 Payment for Labor and Materials. (a) Borrower shall promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials (“Labor and Material Costs”) incurred in connection with the Property
and never permit to exist beyond the due date thereof in respect of the Property
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof except for the Permitted Encumbrances.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Event of Default has occurred and is continuing under the Loan Agreement, the
Note, this Security Instrument or any of the other Loan Documents, (ii) Borrower
is permitted to do so under the provisions of any other mortgage, Security
Instrument or deed to secure debt affecting the Property, (iii) such proceeding
shall suspend the collection of the Labor and Material Costs from Borrower and
from the Property or Borrower shall have paid all of the Labor and Material
Costs under protest, (iv) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder, (v) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost,

 

8



--------------------------------------------------------------------------------

(vi) Borrower shall have furnished the security as may be required in the
proceeding, or as may be reasonably requested by Lender to insure the payment of
any contested Labor and Material Costs, together with all interest and penalties
thereon, (vii) Borrower shall have furnished to Lender all other items
reasonably requested by Lender, including title insurance coverage or bonding
over such lien, and (viii) Lender shall have determined that Borrower is likely
to prevail in such contest

Section 3.7 Performance of Other Agreements. Borrower shall observe and perform
each and every term, covenant and provision to be observed or performed by
Borrower pursuant to the Loan Agreement, any other Loan Document and any other
agreement or recorded instrument affecting or pertaining to the Property and any
amendments, modifications or changes thereto.

Section 3.8 Change of Name, Identity or Structure. Borrower shall not change
Borrower’s name, identity (including its trade name or names) or, if not an
individual, Borrower’s corporate, partnership or other structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and without first obtaining the prior written
consent of Lender. Borrower hereby authorizes Lender to file, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.

Section 3.9 Title. Borrower has good, marketable and insurable fee simple title
to the real property comprising part of the Property and good title to the
balance of such Property, free and clear all Liens (as defined in the Loan
Agreement) whatsoever except the Permitted Encumbrances (as defined in the Loan
Agreement), such other Liens as may be expressly permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property or Borrower’s ability to repay the Loan. This
Security Instrument, when properly recorded in the appropriate records, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (a) a valid, perfected first priority lien on
the Property, subject only to Permitted Encumbrances and the Liens created by
the Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Property which are past due
and are or may become a lien prior to, or of equal priority with, the Liens
created by the Loan Documents unless such claims for payments are being
contested in accordance with the terms and conditions of this Security
Instrument.

Section 3.10 Letter of Credit Rights. If Borrower is at any time a beneficiary
under a letter of credit relating to the properties, rights, titles and
interests referenced in Section 1.1 of this Security Instrument now or hereafter
issued in favor of Borrower, Borrower shall promptly

 

9



--------------------------------------------------------------------------------

notify Lender thereof and, at the request and option of Lender, Borrower shall,
pursuant to an agreement in form and substance satisfactory to Lender, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to Lender of the proceeds of any drawing under the letter of
credit or (ii) arrange for Lender to become the transferee beneficiary of the
letter of credit, with Lender agreeing, in each case that the proceeds of any
drawing under the letter of credit are to be applied as provided in Section 7.2
of this Security Instrument.

ARTICLE IV - OBLIGATIONS AND RELIANCES

Section 4.1 Relationship of Borrower and Lender. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Loan Agreement, the Note, this Security Instrument and the other
Loan Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor.

Section 4.2 No Reliance on Lender. The general partners, members, principals and
(if Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Property.

Section 4.3 No Lender Obligations. (a) Notwithstanding the provisions of
Subsections 1.1(h) and (n) or Section 1.2, Lender is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Loan Agreement, the Note or the other Loan Documents, including any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

Section 4.4 Reliance. Borrower recognizes and acknowledges that in accepting the
Loan Agreement, the Note, this Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Section 4.1 of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; that such reliance existed on the part
of Lender prior to the date hereof, that the warranties and representations are
a material inducement to Lender in making the Loan; and that Lender would not be
willing to make the Loan and accept this Security Instrument in the absence of
the warranties and representations as set forth in Section 4.1 of the Loan
Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE V - FURTHER ASSURANCES

Section 5.1 Recording of Security Instrument, etc. Borrower forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, shall cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower shall pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, this Security Instrument, the other Loan Documents, any
note, deed of trust or mortgage supplemental hereto, any security instrument
with respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of this Security Instrument,
any deed of trust or mortgage supplemental hereto, any other security instrument
with respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

Section 5.2 Further Acts, Etc. Borrower shall, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Security Instrument or for filing, registering or recording this
Security Instrument, or for complying with all Legal Requirements. Borrower
hereby authorizes Lender, at any time and from time to time, to prepare and file
one or more financing statements (and any continuation statements and amendments
thereto describing all or any portion of the Property (including the filing of a
financing statement with a generic description such as “all assets”). Borrower
grants to Lender an irrevocable power of attorney coupled with an interest for
the purpose of exercising and perfecting any and all rights and remedies
available to Lender at law and in equity, including such rights and remedies
available to Lender pursuant to this Section 5.2.

Section 5.3 Changes in Tax, Debt, Credit and Documentary Stamp Laws. (a) If any
law is enacted or adopted or amended after the date of this Security Instrument
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower shall pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury, then Lender shall
have the option by written notice of not less than one hundred twenty (120) days
to declare the Debt immediately due and payable.

 

11



--------------------------------------------------------------------------------

(b) Borrower shall not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of this Security Instrument or the Debt.
If such claim, credit or deduction shall be required by law, Lender shall have
the option, by written notice of not less than one hundred twenty (120) days, to
declare the Debt immediately due and payable.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower shall pay for
the same, with interest and penalties thereon, if any.

Section 5.4 Severing of Security Instrument. The provisions of Section 8.2(c) of
the Loan Agreement are hereby incorporated by reference herein.

Section 5.5 Replacement Documents. Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Borrower shall issue, in lieu thereof, a replacement Note or other Loan
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Loan Document in the same principal amount thereof and otherwise of like
tenor.

ARTICLE VI - DUE ON SALE/ENCUMBRANCE

Section 6.1 Lender Reliance. Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and its general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

Section 6.2 No Sale/Encumbrance. Neither Borrower nor any Restricted Party (as
defined in the Loan Agreement) shall Transfer the Property or any part thereof
or any interest therein or permit or suffer the Property or any part thereof or
any interest therein to be Transferred other than as expressly permitted
pursuant to the terms of the Loan Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE VII - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default (as defined in the Loan Agreement), Borrower agrees that Lender
may take such action, without notice or demand, as it deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including
the following actions, each of which may be pursued concurrently or otherwise,
at such time and in such order as Lender may determine, in its discretion,
without impairing or otherwise affecting the other rights and remedies of
Lender:

(a) declare the entire unpaid Debt to be immediately due and payable;

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of law, in which case
the Property or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

(f) recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Security Instrument or the other Loan Documents;

(g) apply for and obtain the appointment, on an ex parte basis (any required
notice of such appointment or any proceeding to appoint the same being hereby
expressly waived) and without regard for the adequacy of the security for the
Debt and without regard for the solvency of Borrower, any guarantor, indemnitor
or of any Person liable for the payment of the Debt, of a receiver, trustee,
liquidator or conservator of the Property to do all of the actions set forth in
subparagraph (h) below and to, with the consent of Lender, dispose (by lease,
sale or otherwise) of some or all of the Property in the course of the
proceeding in which such receiver, trustee, liquidator or conservator is
appointed;

(h) the license granted to Borrower under Section 1.2 hereof shall automatically
be revoked and Lender may enter into or upon the Property, either personally or
by

 

13



--------------------------------------------------------------------------------

its agents, nominees or attorneys and dispossess Borrower and its agents and
servants therefrom, without liability for trespass, damages or otherwise and
exclude Borrower and its agents or servants wholly therefrom, and take
possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including the right to make, cancel, enforce or modify Leases, obtain
and evict tenants, and demand, sue for, collect and receive all Rents of the
Property and every part thereof; (v) require Borrower to pay monthly in advance
to Lender, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Borrower; (vi) require Borrower to vacate and surrender
possession of the Property to Lender or to such receiver and, in default
thereof, Borrower may be evicted by summary proceedings or otherwise; and
(vii) apply the receipts from the Property to the payment of the Debt, in such
order, priority and proportions as Lender shall deem appropriate in its
discretion after deducting therefrom all expenses (including reasonable
attorneys’ fees) incurred in connection with the aforesaid operations and all
amounts necessary to pay the Taxes, Other Charges, insurance and other expenses
in connection with the Property, as well as just and reasonable compensation for
the services of Lender, its counsel, agents and employees;

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including: (i) the right to take
possession of the Fixtures, the Equipment, the Personal Property or any part
thereof, and to take such other measures as Lender may deem necessary for the
care, protection and preservation of the Fixtures, the Equipment, the Personal
Property, and (ii) request Borrower at its expense to assemble the Fixtures, the
Equipment, the Personal Property and make it available to Lender at a convenient
place acceptable to Lender. Any notice of sale, disposition or other intended
action by Lender with respect to the Fixtures, the Equipment, the Personal
Property sent to Borrower in accordance with the provisions hereof at least five
(5) days prior to such action, shall constitute commercially reasonable notice
to Borrower;

(j) apply any sums then deposited or held in escrow or otherwise by or on behalf
of Lender in accordance with the terms of the Loan Agreement, this Security
Instrument or any other Loan Document to the payment of the following items in
any order in its discretion: (i) Taxes and Other Charges; (ii) Insurance
Premiums; (iii) interest on the unpaid principal balance of the Note;
(iv) amortization of the unpaid principal balance of the Note; and (v) all other
sums payable pursuant to the Note, the Loan Agreement, this Security Instrument
and the other Loan Documents, including advances made by Lender pursuant to the
terms of this Security Instrument;

(k) surrender the Policies maintained pursuant to the Loan Agreement, collect
the unearned Insurance Premiums and apply such sums as a credit on the Debt in
such priority and proportion as Lender shall deem proper, and in connection
therewith, Borrower hereby appoints Lender as agent and attorney-in-fact (which
is coupled with an interest and is therefore irrevocable) for Borrower to
collect such Insurance Premiums;

 

14



--------------------------------------------------------------------------------

(l) prohibit Borrower and anyone claiming for or through Borrower from making
use of or withdrawing any sums from any lockbox, escrow or similar account;

(m) pursue such other remedies as Lender may have under applicable law; or

(n) apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Lender shall deem to be appropriate in its
discretion.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.

Section 7.2 Application of Proceeds. The purchase money, proceeds and avails of
any disposition of the Property, and or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the other
Loan Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.

Section 7.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, or if Borrower fails to make any payment or
to do any act as herein provided, Lender may, but without any obligation to do
so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder, make any payment or do any act required of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 7.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate (as defined in the Note), for the period after
notice from Lender that such cost or expense was incurred to the date of payment
to Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by this Security Instrument and the other Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

Section 7.4 Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.

Section 7.5 Recovery of Sums Required To Be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt

 

15



--------------------------------------------------------------------------------

as the same become due, without regard to whether or not the balance of the Debt
shall be due, and without prejudice to the right of Lender thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Borrower existing at the time such earlier action was commenced.

Section 7.6 Examination of Books and Records. At reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine the records, books, management and other papers of Borrower
which reflect upon their financial condition, at the Property or at any office
regularly maintained by Borrower where the books and records are located. Lender
and its agents shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, at reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Borrower pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Borrower where the books and records are located. This
Section 7.6 shall apply throughout the term of the Note and without regard to
whether an Event of Default has occurred or is continuing.

Section 7.7 Other Rights, etc. (a) The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Security Instrument. Borrower shall not be relieved of Borrower’s
obligations hereunder by reason of (i) the failure of Lender to comply with any
request of Borrower or any guarantor or any indemnitor with respect to the Loan
to take any action to foreclose this Security Instrument or otherwise enforce
any of the provisions hereof or of the Note or the other Loan Documents,
(ii) the release, regardless of consideration, of the whole or any part of the
Property, or of any person liable for the Debt or any portion thereof, or
(iii) any agreement or stipulation by Lender extending the time of payment or
otherwise modifying or supplementing the terms of the Note, this Security
Instrument or the other Loan Documents.

(b) It is agreed that the risk of loss or damage to the Property is on Borrower,
and Lender shall have no liability whatsoever for decline in value of the
Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to any Property or
collateral not in Lender’s possession.

(c) Lender may resort for the payment of the Debt to any other security held by
Lender in such order and manner as Lender, in its discretion, may elect. Lender
may take action to recover the Debt, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Lender thereafter to foreclose
this Security Instrument. The rights of Lender under this Security Instrument
shall be separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.

Section 7.8 Right to Release Any Portion of the Property. Lender mayrelease any
portion of the Property for such consideration as Lender may require without, as
to the remainder

 

16



--------------------------------------------------------------------------------

of the Property, in any way impairing or affecting the lien or priority of this
Security Instrument, or improving the position of any subordinate lienholder
with respect thereto, except to the extent that the obligations hereunder shall
have been reduced by the actual monetary consideration, if any, received by
Lender for such release, and may accept by assignment, pledge or otherwise any
other property in place thereof as Lender may require without being accountable
for so doing to any other lienholder. This Security Instrument shall continue as
a lien and security interest in the remaining portion of the Property.

Section 7.9 Violation of Laws. If the Property is not in material compliance
with Legal Requirements, Lender may impose additional requirements upon Borrower
in connection herewith including monetary reserves or financial equivalents.

Section 7.10 Recourse and Choice of Remedies. Notwithstanding any other
provision of this Security Instrument or the Loan Agreement, including
Section 9.3 of the Loan Agreement, to the fullest extent permitted by applicable
law, Lender and other Indemnified Parties (as hereinafter defined) are entitled
to enforce the obligations of Borrower contained in Sections 9.1, 9.2 and 9.3
herein and Section 9.3 of the Loan Agreement without first resorting to or
exhausting any security or collateral and without first having recourse to the
Note or any of the Property, through foreclosure or acceptance of a deed in lieu
of foreclosure or otherwise, and in the event Lender commences a foreclosure
action against the Property, Lender is entitled to pursue a deficiency judgment
with respect to such obligations against Borrower. The provisions of Sections
9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement are exceptions to
any non-recourse or exculpation provisions in the Loan Agreement, the Note, this
Security Instrument or the other Loan Documents, and Borrower is fully and
personally liable for the obligations pursuant to Sections 9.1, 9.2 and 9.3
herein and Section 9.3 of the Loan Agreement. The liability of Borrower pursuant
to Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement is not
limited to the original principal amount of the Note. Notwithstanding the
foregoing, nothing herein shall inhibit or prevent Lender from foreclosing or
exercising any other rights and remedies pursuant to the Loan Agreement, the
Note, this Security Instrument and the other Loan Documents, whether
simultaneously with foreclosure proceedings or in any other sequence. A separate
action or actions may be brought and prosecuted against Borrower pursuant to
Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement whether
or not action is brought against any other Person or whether or not any other
Person is joined in the action or actions. In addition, Lender shall have the
right but not the obligation to join and participate in, as a party if it so
elects, any administrative or judicial proceedings or actions initiated in
connection with any matter addressed in Article 9 herein.

Section 7.11 Right of Entry. Upon reasonable notice to Borrower, Lender and its
agents shall have the right to enter and inspect the Property at all reasonable
times.

Section 7.12 Rights Pertaining To Sales. The following provisions shall, to the
extent permitted by law, apply to any sale or sales of all or any portion of the
Property under or by virtue of this Security Instrument, whether under any power
of sale herein granted or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale:

(a) Trustee (for purposes of this Section 7.12 only, the term “Trustee” shall be
interpreted to include any public officer or other person having the
responsibility to conduct any sale of all or part of the Property pursuant to
this Security Instrument) may conduct any number of sales from time to time. The
power of sale shall not be exhausted by any one or more of such sales as to any
part of the Property that has not been sold or by any sale that is not completed
or is defective until the Debt has been paid in full.

 

17



--------------------------------------------------------------------------------

(b) Any sale may be postponed or adjourned by public announcement at the time
and place appointed for such sale or for such postponed or adjourned sale, and
such sale may be completed at the time and place so announced without further
notice.

(c) Lender is hereby appointed the true and lawful attorney-in-fact of Borrower,
which appointment is irrevocable and shall be deemed to be coupled with an
interest, in Borrower’s name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the Property and rights so sold, and
for that purpose Lender may execute all necessary instruments to accomplish the
same, and may substitute one or more persons with like power, and Borrower
hereby ratifies and confirms all that said attorney or such substitute or
substitutes shall lawfully do by virtue thereof. Nevertheless, Borrower, if
requested by Lender, shall ratify and confirm any such sale or sales by
executing and delivering to Lender or such purchaser or purchasers, as
applicable, all such instruments as may be advisable, in Lender’s judgment, for
the purposes designated in such request.

(d) Any and all statements of fact or other recitals made in any of the
instruments referred to in Section 7.12(c) given by Lender concerning nonpayment
of the Debt, occurrence of any Event of Default, any declaration by Lender that
all or any of the Debt is due and payable, any request to sell, any
representation that notice of time, place and terms of sale and property or
rights to be sold was duly given, or that any other act or thing was duly done
by Lender, shall be taken as prima facie evidence of the truth of the facts so
stated and recited.

(e) The receipt by Trustee of the purchase money paid at any such sale, or the
receipt of any other person authorized to give the same, shall be sufficient
discharge therefor to any purchaser of any property or rights sold as aforesaid,
and no purchaser, or its representatives, grantees or assigns, after paying such
purchase price and receiving such receipt, shall be bound to see to the
application of such purchase price or any part thereof upon or for any trust or
purpose of this Security Instrument or, in any manner whatsoever, be answerable
for any loss, misapplication or non-application of any such purchase money, or
part thereof, or be bound to inquire as to the authorization, necessity,
expediency or regularity of any such sale.

(f) Any such sale or sales shall operate to divest all of the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Borrower in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Borrower and any and all persons claiming
or who may claim the same, or any part thereof, by, through or under Borrower to
the fullest extent permitted by applicable law.

 

18



--------------------------------------------------------------------------------

(g) Upon any such sale or sales, Lender may bid for and acquire the Property
and, in lieu of paying cash therefor, may make settlement for the purchase price
by crediting against the Debt the amount of the bid made therefor, after
deducting therefrom the expenses of the sale, the cost of any enforcement
proceeding hereunder and any other sums that Lender is authorized to charge to
Borrower under the terms of the Note, this Security Instrument, or any other
Loan Document to the extent necessary to satisfy such bid.

(h) If Borrower, or any person claiming by, through or under Borrower, shall
transfer or refuse or fail to surrender possession of the Property after any
sale thereof, then Borrower or such person shall be deemed a tenant at
sufferance of the purchaser at such sale, subject to eviction by means of
unlawful detainer proceedings or other appropriate proceedings, and to any other
right or remedy available hereunder or under applicable law.

(i) Upon any such sale, it shall not be necessary for Trustee, Lender or any
public officer acting under execution or order of court to have present or
constructively in its possession any or all of the Property.

(j) In the event of any sale referred to in this Section 7.12, the entire Debt,
if not previously due and payable, immediately thereupon shall, notwithstanding
anything to the contrary in the Note, this Security Instrument or any other Loan
Document, become due and payable.

(k) This instrument shall be effective as a mortgage. If a sale hereunder shall
be commenced by Trustee, Lender may, at any time before the sale of the
Property, direct the Trustee to abandon the sale, and may institute suit for the
collection of the Debt or part thereof and for the foreclosure of this Security
Instrument. If Lender shall institute suit for the collection of the Debt or
part thereof, and for the foreclosure of this Security Instrument, Lender may at
any time before the entry of final judgment in said suit dismiss the same (or
part thereof) and direct the Trustee to sell the Property in accordance with the
provisions of this Security Instrument. Lender may pursue its rights and
remedies against any guarantor or other party liable for any of the obligations
in such a suit for foreclosure or by separate suit, whether or not the Trustee
is also pursuing a sale under the terms hereof.

ARTICLE VIII - PREPAYMENT

Section 8.1 Prepayment. The Debt may not be prepaid in whole or in part except
in accordance with the express terms and conditions of the Loan Agreement and
the Note.

 

19



--------------------------------------------------------------------------------

ARTICLE IX - INDEMNIFICATION

Section 9.1 General Indemnification. Borrower shall, at its sole cost and
expense, protect (with legal counsel reasonably acceptable to Lender), defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all claims, suits, liabilities (including strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damages, of whatever kind or nature (including reasonable
attorneys’ fees and other costs of defense) (collectively, the “Losses”) imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) ownership of this Security Instrument, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Debt, the Note, the Loan Agreement, this Security Instrument, or any
other Loan Documents; (c) any and all lawful action that may be taken by Lender
in connection with the enforcement of the provisions of this Security
Instrument, the Loan Agreement, the Note or any of the other Loan Documents,
whether or not suit is filed in connection with same, or in connection with
Borrower, any guarantor or any indemnitor Person and/or any partner, joint
venturer or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding; (d) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (e) any use,
nonuse or condition in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (f) any failure on the part of Borrower to perform or be in compliance
with any of the terms of this Security Instrument, the Note, the Loan Agreement
or any of the other Loan Documents; (g) performance of any labor or services or
the furnishing of any materials or other property in respect of the Property or
any part thereof; (h) the failure of any person to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with this Security Instrument, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which this Security Instrument is made; (i) any failure of the Property to
be in compliance with any Legal Requirements; (j) the enforcement by any
Indemnified Party of the provisions of this Article 9; (k) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease; (l) any and all
claims (including lender liability claims) or demands by Borrower or any third
parties, including any guarantor or indemnitor; (m) the payment of any
commission, charge or brokerage fee to anyone claiming through Borrower which
may be payable in connection with the funding of the Loan; or (n) any
misrepresentation made by Borrower in this Security Instrument or any other Loan
Document. Any amounts payable to Lender by reason of the application of this
Section 9.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Lender until paid.

Section 9.2 Mortgage and/or Intangible Tax. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified

 

20



--------------------------------------------------------------------------------

Parties and directly or indirectly arising out of or in any way relating to any
tax on the making and/or recording of this Security Instrument, the Note or any
of the other Loan Documents, but excluding any income, franchise or other
similar taxes. Borrower hereby agrees that, in the event that it is determined
that any documentary stamp taxes or intangible personal property taxes are due
hereon or on any mortgage or promissory note executed in connection herewith
(including the Note), Borrower shall indemnify and hold harmless the Indemnified
Parties for all such documentary stamp and/or intangible taxes, including all
penalties and interest assessed or charged in connection therewith.

Section 9.3 ERISA Indemnification. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
from and against any and all Losses (including reasonable attorneys’ fees and
costs incurred in the investigation, defense, and settlement of Losses incurred
in correcting any prohibited transaction or in the sale of a prohibited loan,
and in obtaining any individual prohibited transaction exemption under ERISA
that may be required, in Lender’s discretion) that Lender may incur, directly or
indirectly, as a result of a breach of any of the representations made under
Section 4.1.9 of the Loan Agreement or a breach of any negative covenants
contained in Section 5.2.9 of the Loan Agreement.

Section 9.4 Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, if the defendants in any such claim or proceeding
include both Borrower and any Indemnified Party and Borrower and such
Indemnified Party shall have reasonably concluded that there are any legal
defenses available to it and/or other Indemnified Parties that are different
from or additional to those available to Borrower, such Indemnified Party shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Party, provided that no compromise or settlement shall be entered
without Borrower’s consent, which consent shall not be unreasonably withheld.
Upon demand, Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

Section 9.5 Environmental Indemnity. Simultaneously with this Security
Instrument, Borrower and Guarantor have executed that certain Environmental
Indemnity. The obligations of Borrower and Guarantor under the Environmental
Indemnity are not part of the Debt and are not secured by this Security
Instrument.

ARTICLE X - WAIVERS

Section 10.1 Waiver of Counterclaim. To the extent permitted by applicable law,
Borrower hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory

 

21



--------------------------------------------------------------------------------

counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with this Security Instrument, the Loan
Agreement, the Note, any of the other Loan Documents, or the Obligations.

Section 10.2 Marshalling and Other Matters. To the extent permitted by
applicable law, Borrower hereby waives the benefit of all homestead,
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
Borrower hereby expressly waives any and all rights of redemption from sale
under any order or decree of foreclosure of this Security Instrument on behalf
of Borrower, and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date of this Security Instrument and on
behalf of all persons to the extent permitted by applicable law, and hereby
waives any defense Borrower might assert or have by reason of Lender’s failure
to make any tenant or lessee of the Property a party defendant in any
foreclosure proceeding or action instituted by Lender.

Section 10.3 Waiver of Notice. To the extent permitted by applicable law,
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Security Instrument
specifically and expressly provides for the giving of notice by Lender to
Borrower and except with respect to matters for which Lender is required by
applicable law to give notice, and Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Lender to Borrower.

Section 10.4 Waiver of Statute of Limitations. To the extent permitted by
applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Debt or performance of its Other Obligations.

Section 10.5 Survival. The indemnifications made pursuant to Sections 9.1, 9.2
and 9.3 herein shall continue indefinitely in full force and effect and shall
survive and shall in no way be impaired by any of the following: any
satisfaction or other termination of this Security Instrument, any assignment or
other transfer of all or any portion of this Security Instrument or Lender’s
interest in the Property (but, in such case, shall benefit both Indemnified
Parties and any assignee or transferee), any exercise of Lender’s rights and
remedies pursuant hereto including foreclosure or acceptance of a deed in lieu
of foreclosure, any exercise of any rights and remedies pursuant to the Loan
Agreement, the Note or any of the other Loan Documents, any transfer of all or
any portion of the Property (whether by Borrower or by Lender following
foreclosure or acceptance of a deed in lieu of foreclosure or at any other
time), any amendment to this Security Instrument, the Loan Agreement, the Note
or the other Loan Documents, and any act or omission that might otherwise be
construed as a release or discharge of Borrower from the obligations pursuant
hereto.

 

22



--------------------------------------------------------------------------------

Section 10.6 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

ARTICLE XI - EXCULPATION

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

ARTICLE XII - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE XIII - APPLICABLE LAW

Section 13.1 Governing Law. This Security Instrument shall be governed in
accordance with the terms and provisions of Section 10.3 of the Loan Agreement.

Section 13.2 Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the maximum lawful rate or amount, (b) in calculating whether any
interest exceeds the lawful maximum, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the lawful
maximum, any such excess shall be deemed to have been applied toward payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.

 

23



--------------------------------------------------------------------------------

Section 13.3 Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

ARTICLE XIV - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the word “Borrower” shall mean “each Borrower and any subsequent owner or owners
of the Property or any part thereof or any interest therein,” the word “Lender”
shall mean “Lender and any subsequent holder of the Note,” the word “Note” shall
mean “the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” shall include any portion of the Property and
any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender in protecting its interest in
the Property, the Leases and the Rents and enforcing its rights hereunder.

ARTICLE XV - MISCELLANEOUS PROVISIONS

Section 15.1 No Oral Change. This Security Instrument, and any provisions
hereof, including the provisions of this Section, may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Borrower or Lender, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought, and
the parties hereby: (a) expressly agree that it shall not be reasonable for any
of them to rely on any alleged, non-written amendment to this Security
Instrument; (b) irrevocably waive any and all right to enforce any alleged,
non-written amendment to this Security Instrument; and (c) expressly agree that
it shall be beyond the scope of authority (apparent or otherwise) for any of
their respective agents to agree to any non-written modification of this
Security Instrument.

 

24



--------------------------------------------------------------------------------

Section 15.2 Successors and Assigns. This Security Instrument shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns forever.

Section 15.3 Inapplicable Provisions. If any term, covenant or condition of the
Loan Agreement, the Note or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Note and this
Security Instrument shall be construed without such provision.

Section 15.4 Headings, Etc. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 15.5 Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 15.6 Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.

Section 15.7 Entire Agreement. The Note, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the transactions arising
in connection with the Debt and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect thereto.
Borrower hereby acknowledges that, except as incorporated in writing in the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents,
there are not, and were not, and no persons are or were authorized by Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents.

Section 15.8 Limitation on Lender’s Responsibility. No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

 

25



--------------------------------------------------------------------------------

Section 15.9 Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Security Instrument and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a) The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”;

(b) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

(c) all captions to the Sections hereof are used for convenience and reference
only and in no way define, limit or describe the scope or intent of, or in any
way affect, this Security Instrument;

(d) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(e) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in
this Security Instrument refer to this Security Instrument as a whole and not to
any particular provision or section of this Security Instrument;

(f) an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender;

(g) No inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

(h) The cover page (if any) of, all recitals set forth in, and all Exhibits to,
this Security Instrument are hereby incorporated herein; and

(i) Wherever Lender’s judgment, consent, approval or discretion is required
under this Security Instrument or any other Loan Document for any matter or
thing or Lender shall have an option, election, or right of determination or any
other power to decide any matter relating to the terms and conditions of this
Security Instrument, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender unless otherwise expressly stated
to be reasonably exercised. Such Decision Power and each other power granted to
Lender upon this Security Instrument or any other Loan Document may be exercised
by Lender or by any authorized agent of Lender (including any servicer and/or
attorney-in-fact), and Borrower hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. Without limiting the
generality of the foregoing, any authorized agent of Lender (including any
servicer and/or attorney-in-fact) is hereby specifically authorized to remove a
trustee and select and appoint a successor trustee.

Section 15.10 Duplicate Originals; Counterparts. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which

 

26



--------------------------------------------------------------------------------

counterpart shall be deemed an original instrument and all of which together
shall constitute a single Security Instrument. The failure of any party hereto
to execute this Security Instrument, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

Section 15.11 Lender’s Right to Subordinate. Lender may, at its election,
subordinate the lien of this Security Instrument and any or all of Lender’s
rights, titles or interests hereunder to any lien, leasehold interest, easement,
plat, covenant, restriction, dedication, encumbrance or other matter affecting
the Property or any part thereof by recording a written declaration of such
subordination in the office of the register or recorder of deeds or similar
filing officer for the county in which the Land is located. If foreclosure sale
occurs hereunder after the recording of any such declaration, the title received
by the purchaser at such sale shall be subject to the matters specified in such
declaration, but such declaration shall not otherwise affect the validity or
terms of this Security Instrument or any other Loan Document or the priority of
any lien or security interest created hereunder or under any other Loan
Document. Without limitation of the foregoing, Lender shall have the right to
unilaterally modify any Loan Document to release any lien on any portion of the
Property

ARTICLE XVI - DEED OF TRUST PROVISIONS

Section 16.1 Concerning the Trustee. Trustee shall be under no duty to take any
action hereunder except as expressly required hereunder or by law, or to perform
any act which would involve Trustee in any expense or liability or to institute
or defend any suit in respect hereof, unless properly indemnified to Trustee’s
reasonable satisfaction. Trustee, by acceptance of this Security Instrument,
covenants to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence or willful misconduct, and hereby waives any
statutory fee and agrees to accept reasonable compensation, in lieu thereof, for
any services rendered by Trustee in accordance with the terms hereof. Trustee
may resign at any time upon giving thirty (30) days’ notice to Borrower and to
Lender. Lender may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, or inability to act of Trustee, or in its discretion for any reason
whatsoever Lender may, without notice and without specifying any reason therefor
and without applying to any court, select and appoint a successor trustee, by an
instrument recorded wherever this Security Instrument is recorded and all
powers, rights, duties and authority of Trustee, as aforesaid, shall thereupon
become vested in such successor. Such substitute trustee shall not be required
to give bond for the faithful performance of the duties of Trustee hereunder
unless required by Lender. The procedure provided for in this paragraph for
substitution of Trustee shall be in addition to and not in exclusion of any
other provisions for substitution, by law or otherwise.

Section 16.2 Trustee’s Fees. Borrower shall pay all reasonable costs, fees and
expenses incurred by Trustee and Trustee’s agents and counsel in connection with
the performance by Trustee of Trustee’s duties hereunder and all such costs,
fees and expenses shall be secured by this Security Instrument.

 

27



--------------------------------------------------------------------------------

Section 16.3 Certain Rights. With the approval of Lender, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ, and
advise with counsel (who may be, but need not be, counsel for Lender) upon any
matters arising hereunder, including the preparation, execution, and
interpretation of the Note, this Security Instrument or the Other Loan
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (b) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his/her agents or
attorneys, (c) to select and employ, in and about the execution of his/her
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith and (d) any and all other lawful action as Lender may
instruct Trustee to take to protect or enforce Lender’s rights hereunder.
Trustee shall not be personally liable in case of entry by Trustee, or anyone
entering by virtue of the powers herein granted to Trustee, upon the Property
for debts contracted for or liability or damages incurred in the management or
operation of the Property. Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting an action taken or
proposed to be taken by Trustee hereunder, believed by Trustee in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual expenses
incurred by Trustee in the performance of Trustee’s duties hereunder and to
reasonable compensation for such of Trustee’s services hereunder as shall be
rendered.

Section 16.4 Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.

Section 16.5 Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from Borrower by any Trustee or substitute
trustee to more fully and certainly vest in and confirm to the Trustee or
substitute trustee such estates rights, powers, and duties, then, upon request
by the Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Borrower.

Section 16.6 Succession Instruments. Any substitute trustee appointed pursuant
to any of the provisions hereof shall, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trusts of its or his/her predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Lender or of the substitute trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in the Trustee’s place.

 

28



--------------------------------------------------------------------------------

ARTICLE XVII - STATE-SPECIFIC PROVISIONS

Section 17.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 17 and the terms and conditions
of this Security Instrument, the terms and conditions of this Article 17 shall
control and be binding.

Section 17.2 Warranty Of Title. The word “marketable” in the first line of
Section 3.9 is hereby deleted.

Section 17.3 Foreclosure And Sale.

(a) Foreclosure. Upon the occurrence of an Event of Default, Trustee, his
successor or substitute, is authorized and empowered and it shall be his special
duty at the request of Lender to sell the Property or any part thereof situated
in the State of Texas at the courthouse of any county in the State of Texas in
which any part of the Property is situated, at public venue to the highest
bidder for cash between the hours of 10:00 a.m. and 4:00 p.m. on the first
Tuesday in any month after having given notice of such sale in accordance with
the statutes of the State of Texas then in force governing sales of real estate
under powers conferred by deed of trust. The sale must begin at the time stated
in the notice of sale or not later than three hours after that time. Any sale
made by Trustee hereunder (including notice thereof) shall comply with the
applicable requirements, at the time of sale, of Section 51.002 of the Texas
Property Code or, if and to the extent such statute is not then in force, with
the applicable requirements, at the time of the sale, of the successor statute
or statutes, if any, governing sales of Texas real property under powers of sale
conferred by deeds of trust. Any sale made by Trustee hereunder may be as an
entirety or in such parcels as Lender may request, and any sale may be adjourned
by announcement at the time and place appointed for such sale without further
notice except as may be required by law. Further, any sale made by Trustee
hereunder may, in lieu of cash, be upon such other terms and conditions as
Lender may from time to time hereafter elect. The sale by Trustee of less than
the whole of the Property shall not exhaust the power of sale herein granted,
and Trustee is specifically empowered to make successive sale or sales under
such power until the whole of the Property shall be sold and, if the proceeds of
such sale of less than the whole of the Property shall be less than the
aggregate of the indebtedness secured hereby and the expense of executing this
trust as provided herein, this Security Instrument and the lien hereof shall
remain in full force and effect as to the unsold portion of the Property just as
though no sale had been made; provided, however, that Borrower shall never have
any right to require the sale of less than the whole of the Property but Lender
shall have the right, at its sole election, to request Trustee to sell less than
the whole of the Property. After each sale, Trustee shall make to the purchaser
or purchasers at such sale good and sufficient conveyances in the name of
Borrower, conveying the property so sold to the purchaser or purchasers in fee
simple with general warranty of title by Borrower, and shall receive the
proceeds of said sale or sales and apply the same as herein provided. Payment of
the purchase price to Trustee shall satisfy the obligation of purchaser at such
sale therefor, and such purchaser shall not be responsible for the application
thereof. In the event any sale hereunder is not completed or is defective in the
opinion of Lender, such sale shall not exhaust the power of sale hereunder and
Lender shall have the right to cause a subsequent sale or sales to be made
hereunder. Any and all statements of fact or other recitals made in any

 

29



--------------------------------------------------------------------------------

deed or deeds given by Trustee or any successor or substitute appointed
hereunder as to nonpayment of the indebtedness secured hereby, or as to the
occurrence of any Event of Default, or as to Lender having declared all of such
indebtedness to be due and payable, or as to the request to sell, or as to
notice of time, place and terms of sale and of the properties to be sold having
been duly given, or as to the refusal, failure or inability to act of Trustee or
any substitute or successor, or as to the appointment of any substitute or
successor trustee, or as to any other act or thing having been duly done by
Lender or by such Trustee, substitute or successor, shall be taken as conclusive
(absent manifest error) evidence of the truth of the facts so stated and
recited. Trustee, his successor or substitute, may appoint or delegate any one
or more persons as agent to perform any act or acts necessary or incident to any
sale held by Trustee, including the posting of notices and the conduct of sale,
but in the name and on behalf of Trustee, his successor or substitute.

(b) Right to Require Proof of Financial Ability. At any time during the bidding
of any sale conducted by Trustee under paragraph 17.3(a) above, Trustee may
require a bidding party (a) to disclose its full name, state and city of
residence, occupation, and specific business office location, and the name and
address of the principal the bidding party is representing (if applicable); and
(b) to demonstrate reasonable evidence of the bidding party’s financial ability
(or, if applicable, the financial ability of the principal of such bidding
party), as a condition to the bidding party submitting bids at the foreclosure
sale. If any such bidding party (the “Questioned Bidder”) declines to comply
with Trustee’s requirement in this regard, or if such Questioned Bidder does
respond but Trustee, in Trustee’s sole and absolute discretion, deems the
information or the evidence of the financial ability of the Questioned Bidder
(or, if applicable, the principal of such bidding party) to be inadequate,
Trustee may continue the bidding with reservation; and in such event (i) Trustee
shall be authorized to caution the Questioned Bidder concerning the legal
obligations to be incurred in submitting bids, and (ii) if the Questioned Bidder
is not the highest bidder at the sale, or if having been the highest bidder the
Questioned Bidder fails to deliver the cash purchase price payment promptly to
Trustee, all bids by the Questioned Bidder shall be null and void. Trustee may,
in Trustee’s sole and absolute discretion, determine that a credit bid may be in
the best interest of Borrower and Lender and elect to sell the Property for
credit or for a combination of cash and credit; provided, however, that Trustee
shall have no obligation to accept any bid except an all cash bid. In the event
Trustee requires a cash bid and cash is not delivered within a reasonable time
after conclusion of the bidding process, as specified by Trustee (but in no
event later than 3:45 p.m. local time on the date of sale), then said contingent
sale shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.

(c) Judicial Foreclosure. This Security Instrument shall be effective as a
mortgage as well as a deed of trust and upon the occurrence of an Event of
Default may be foreclosed as to any of the Property in any manner permitted by
the laws of the State of Texas or of any other state in which any part of the
Property is situated, and any foreclosure suit may be brought by Trustee or by
Lender. In the event a foreclosure hereunder shall be commenced by Trustee or
his substitute or successor, Lender may at any time before the sale of the
Property direct the said Trustee to abandon the sale, and may then institute
suit for the collection of the Note and the other secured indebtedness, and for
the foreclosure of this Security Instrument. It is agreed that if Lender should
institute a suit for the collection of the Note or any other secured
indebtedness and for the foreclosure of this Security Instrument, Lender may at
any time before the entry of a final judgment in said suit dismiss the same, and
require Trustee, his substitute or successor to sell the Property in accordance
with the provisions of this Security Instrument.

 

30



--------------------------------------------------------------------------------

(d) Proceeds of Sale. The proceeds of any sale held by Trustee or any receiver
or public officer in foreclosure of the liens evidenced hereby shall be applied:

FIRST, to the payment of all necessary costs and expenses incident to such
foreclosure sale, including but not limited to all court costs and charges of
every character in the event foreclosed by suit, and a reasonable fee to Trustee
acting under the provisions of this Section 17.3 if foreclosed by power of sale
as provided in said paragraph, not exceeding one percent (1%) of the proceeds of
such sale;

SECOND, to the payment in full of the Debt (including specifically without
limitation the principal, interest and attorneys’ fees due and unpaid on the
Note and the amounts due and unpaid and owed to Lender under this Security
Instrument and the other Loan Documents) in such order as Lender may elect, in
Lender’s discretion; and

THIRD, the remainder, if any, there shall be, shall be paid to Borrower or to
such other party or parties as may be entitled thereto by law.

(e) Lender as Purchaser. Lender shall have the right to become the purchaser at
any sale held by any Trustee or substitute or successor or by any receiver or
public officer, and any Lender purchasing at any such sale shall have the right
to credit upon the amount of the bid made therefor, to the extent necessary to
satisfy such bid, the Debt owing to such Lender, or if such Lender holds less
than all of the Debt the pro rata part thereof owing to such Lender, accounting
to all other beneficiaries of this Security Instrument not joining in such bid
in cash for the portion of such bid or bids apportionable to such non-bidding
beneficiaries.

(f) Uniform Commercial Code. Upon the occurrence of an Event of Default, Lender
may exercise its rights of enforcement under the Uniform Commercial Code with
respect to the Personal Property, and in conjunction with, in addition to or in
substitution for those rights and remedies:

(1) Lender may enter upon the Property to take possession of, assemble and
collect the Personal Property or to render it unusable;

(2) Lender may require Borrower to assemble the Personal Property and make it
available at a place Lender designates which is mutually convenient to allow
Lender to take possession or dispose of the Personal Property;

(3) written notice mailed to Borrower as provided herein ten (10) days prior to
the date of public sale of the Personal Property or prior to the date after
which private sale of the Personal Property will be made shall constitute
reasonable notice;

(4) any sale made pursuant to the provisions of this paragraph shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of the Property under power of sale as provided
herein upon giving the same notice with respect to the sale of the Personal
Property hereunder as is required for such sale of the Property under power of
sale;

 

31



--------------------------------------------------------------------------------

(5) in the event of a foreclosure sale, whether made by Trustee under the terms
hereof, or under judgment of a court, the Personal Property and the remainder of
the Property may, at the option of Lender, be sold as a whole;

(6) it shall not be necessary that Lender take possession of the Personal
Property or any part thereof prior to the time that any sale pursuant to the
provisions of this paragraph is conducted and it shall not be necessary that the
Personal Property or any part thereof be present at the location of such sale;

(7) prior to application of proceeds of disposition of the Personal Property to
the secured indebtedness, such proceeds shall be applied to the reasonable
expenses of retaking, holding, preparing for sale or lease, selling, leasing and
the like and the reasonable attorneys’ fees and legal expenses incurred by
Lender;

(8) any and all statements of fact or other recitals made in any bill of sale or
assignment or other instrument evidencing any foreclosure sale hereunder as to
non-payment of the indebtedness or as to the occurrence of any Event of Default,
or as to Lender having declared all of such indebtedness to be due and payable,
or as to notice of time, place and terms of sale and of the properties to be
sold having been duly given, or as to any other act or thing having been duly
done by Lender, shall absent manifest error be taken as conclusive evidence of
the truth of the facts so stated and recited; and

(9) Lender may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Lender, including the
sending of notices and the conduct of sale, but in the name and on behalf of
Lender.

(g) Partial Foreclosure. In the event of a default in the payment of any part of
the Debt, Lender shall have the right to proceed with foreclosure of the liens
and security interests evidenced hereby without declaring the entire Debt due,
and in such event any such foreclosure sale may be made subject to the unmatured
part of the Debt; and any such sale shall not in any manner affect the unmatured
part of the Debt, but as to such unmatured part, this Security Instrument shall
remain in full force and effect just as though no sale had been made. The
proceeds of any such sale shall be applied as provided in Section 17.3(d) except
that the amount paid under subparagraph SECOND thereof shall be only the matured
portion of the Debt and any proceeds of such sale in excess of those provided
for in subparagraphs FIRST and SECOND (modified as provided above) shall be
applied to installments of principal of and interest on the Note in the inverse
order of maturity. Several sales may be made hereunder without exhausting the
right of sale for any unmatured part of the Debt.

(h) Waiver.

(1) To the full extent Borrower may do so, Borrower agrees that Borrower will
not at any time insist upon, plead, claim or take the benefit or advantage of
any law now or hereafter in force pertaining to the rights and remedies of
sureties or providing for any appraisement, valuation, stay, extension or
redemption, and Borrower, for Borrower

 

32



--------------------------------------------------------------------------------

and Borrower’s heirs, devisees, representatives, successors and assigns, and for
any and all persons ever claiming any interest in the Property, to the extent
permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of intention to mature or
declare due the whole of the secured indebtedness, notice of intent to
accelerate, notice of acceleration, and all rights to a marshaling of the assets
of Borrower, including the Property, or to a sale in inverse order of alienation
in the event of foreclosure of the liens and security interests hereby created.

(2) Borrower shall not have or assert any right under any statute or rule of law
pertaining to the marshaling of assets, sale in inverse order of alienation, the
exemption of homestead, the administration of estates of decedents whatever to
defeat, reduce or affect the right of Lender under the terms of this Security
Instrument to a sale of the Property for the collection of the Debt without any
prior or different resort for collection, or the right of Lender under the terms
of this Security Instrument to the payment of such indebtedness out of the
proceeds of sale of the Property in preference to every other claimant whatever.

(3) Subject to the provisions of this Security Instrument, to the extent that
Borrower, any partner thereof or any other entity responsible for the payment of
the Debt is now, or at any time or from time to time hereafter is, a
partnership, Borrower and Lender expressly acknowledge and agree that Lender is
not required to comply with Section 3.05(d) of the Texas Revised Partnership
Act, as same may be hereafter amended or modified, or any other or further laws,
rules or regulations now or hereafter in effect which may limit the rights and
remedies of a creditor to pursue partners of a partnership prior to the pursuit
of such creditor’s rights and remedies against such partnership.

(4) If any law referred to in this paragraph and now in force, of which Borrower
or Borrower’s heirs, devisees, representatives, successors and assigns and such
other persons claiming any interest in the Property might take advantage despite
this paragraph, shall hereafter be repealed and cease to be in force, such law
shall not thereafter be deemed to preclude the application of this paragraph.

(i) Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale Borrower or Borrower’s
heirs, devisees, representatives, successors or assigns or any other persons
claiming any interest in the Property by, through or under Borrower are
occupying or using the Property, or any part thereof, each and all shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day-to-day, terminable at the will of either landlord or
tenant, at a reasonable rental per day based upon the value of the property
occupied, such rental to be due daily to the purchaser. In the event the tenant
fails to surrender possession of said property upon demand, the purchaser shall
be entitled to institute and maintain an action for forcible entry and detainer
of said property in the Justice of the Peace Court in the Justice Precinct in
which such property, or any part thereof, is situated.

(j) Waiver of Deficiency Statute.

 

33



--------------------------------------------------------------------------------

(1) In the event an interest in any of the Property is foreclosed upon pursuant
to a judicial or nonjudicial foreclosure sale, Borrower agrees that
notwithstanding the provisions of Sections 51.003, 51.004, and 51.005 of the
Texas Property Code (as the same may be amended from time to time), and to the
extent permitted by law, Lender shall be entitled to seek a deficiency judgment
from Borrower and any other party obligated on the Note equal to the difference
between the amount owing on the Note and the amount for which the Property was
sold pursuant to judicial or nonjudicial foreclosure sale. Borrower expressly
recognizes that this paragraph constitutes a waiver of the above-cited
provisions of the Texas Property Code which would otherwise permit Borrower and
other persons against whom recovery of deficiencies is sought (even absent the
initiation of deficiency proceedings against them) to present competent evidence
of the fair market value of the Property as of the date of the foreclosure sale
and offset against any deficiency the amount by which the foreclosure sale price
is determined to be less than such fair market value. Borrower further
recognizes and agrees that this waiver creates an irrebuttable presumption that
the foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by Borrower, and others against whom
recovery of a deficiency is sought.

(2) Alternatively, in the event the waiver provided for in subsection (1) above
is determined by a court of competent jurisdiction to be unenforceable, to the
fullest extent not prohibited by applicable laws, the following shall be the
basis for the finder of fact’s determination of the fair market value of the
Property as of the date of the foreclosure sale in proceedings governed by
Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as amended from
time to time):

(i) the Property shall be valued in an “as is” condition as of the date of the
foreclosure sale, without any assumption or expectation that the Property will
be repaired or improved in any manner before a resale of the Property after
foreclosure;

(ii) the valuation shall be based upon an assumption that the foreclosure
purchaser desires a resale of the Property for cash promptly (but no later than
twelve months) following the foreclosure sale;

(iii) all reasonable closing costs customarily borne by the seller in a
commercial real estate transaction should be deducted from the gross fair market
value of the Property, including, without limitation, brokerage commissions,
title insurance, a survey of the Property, tax prorations, seller’s attorneys’
fees and marketing costs;

(iv) the gross fair market value of the Property shall be further discounted to
account for any estimated holding costs associated with maintaining the Property
pending sale, including, without limitation, utilities expenses, property
management fees, taxes and assessments (to the extent not accounted for in
subsection (iii) above) and other maintenance expenses; and

 

34



--------------------------------------------------------------------------------

(v) any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Property must be given by persons
having at least five years experience in appraising property similar to the
Property and who have conducted and prepared a complete written appraisal of the
Property taking into consideration the factors set forth above.

Section 17.4 Interest Limitation. It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply with the applicable
Texas law governing the maximum rate of interest payable on the indebtedness
evidenced by the Note, this Security Instrument and the Related Debt (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law). If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to the Note, this Security Instrument, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted for, charged, taken, reserved or received by
reason of Lender’s exercise of the option to accelerate the maturity of the Note
and/or the Related Debt, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of the Note and/or
the Related Debt, then it is Borrower’s and Lender’s express intent that all
amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
this Note and/or the Related Debt (or, if the Note and all Related Debt have
been or would thereby be paid in full, refunded to Borrower), and the provisions
of the Note, this Security Instrument and other Loan Documents shall immediately
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity for the execution of any new document,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder and thereunder; provided, however,
if the Note has been paid in full before the end of the stated term of the Note,
then Borrower and Lender agree that Lender shall, with reasonable promptness
after Lender discovers or is advised by Borrower that interest was received in
an amount in excess of the Maximum Lawful Rate, either refund such excess
interest to Borrower and/or credit such excess interest against the Note and/or
any Related Debt then owing by Borrower to Lender. Borrower hereby agrees that
as a condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against the Note and/or the Related Debt then owing by Borrower
to Lender. All sums contracted for, charged, taken, reserved or received by
Lender for the use, forbearance or detention of any debt evidenced by the Note
and/or Related Debt shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, throughout the stated term of
the Note and/or Related Debt (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Note and/or the Related Debt does not exceed the Maximum Lawful Rate from
time to time in effect and applicable to this Note and/or the Related Debt for
so long as debt is outstanding. In no event shall the provisions of Chapter 346
of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving triparty accounts) apply to the Note and/or Related Debt.
Notwithstanding anything to the

 

35



--------------------------------------------------------------------------------

contrary contained herein or in any other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration. To the extent that Lender is relying on Chapter 303
of the Texas Finance Code to determine the Maximum Lawful Rate payable on the
Note and/or the Related Debt, Lender will utilize the weekly ceiling from time
to time in effect as provided in such Chapter 303, as amended. To the extent
United States federal law permits Lender to contract for, charge, take, receive
or reserve a greater amount of interest than under Texas law, Lender will rely
on United States federal law instead of such Chapter 303 for the purpose of
determining the Maximum Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Maximum Lawful Rate
under such Chapter 303 or under applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect. As used
hereunder the term “Maximum Lawful Rate” shall mean the maximum lawful rate of
interest which may be contracted for, charged, taken, received or reserved by
Lender in accordance with the applicable laws of the State of Texas (or
applicable United States federal law to the extent that such law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law), taking into account all Charges made in connection with
the transaction evidenced by the Note and the other Loan Documents. As used
hereunder, the term “Charges” shall mean all fees, charges and/or any other
things of value, if any, contracted for, charged, taken, received or reserved by
Lender in connection with the transactions relating to the Note and the other
Loan Documents, which are treated as interest under applicable law. As used
hereunder, the term “Related Debt” shall mean any and all indebtedness paid or
payable by Borrower to Lender pursuant to the Loan Documents or any other
communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
except such indebtedness which has been paid or is payable by Borrower to Lender
under the Note.

Section 17.5 Fixture Filing And Assignment Of Rents.

(a) Fixture Filing. Pursuant to the Uniform Commercial Code, this Security
Instrument shall be effective as a Financing Statement filed as a fixture filing
from the date of its filing for record covering and including any and all
fixtures of every kind and type affixed to all or any portion of the Property or
forming part of all or any portion of the Improvements. The name and address of
Borrower, as debtor, and Lender (where information concerning the security
interest granted hereby may be obtained), as secured party, are as set forth on
the first page of this Security Instrument. The above described goods are or are
to become fixtures related to the Property and the Improvements of which
Borrower is the record title owner. This Security Instrument shall also be
effective as a financing statement covering minerals or the like (including oil
and gas) and accounts subject to Section 9.103(e) of the Uniform Commercial
Code, as amended.

(b) Assignment of Rents. Borrower acknowledges and agrees that the assignment
set forth in Section 1.2 of this Security Instrument shall be upon the following
additional terms:

(1) until an Event of Default and receipt from Lender of written notice each
tenant may pay any and all Property income and other sums set forth above
directly to Borrower, but after written notice, Borrower covenants to hold any
and all such sums in trust for the use and benefit of Lender;

 

36



--------------------------------------------------------------------------------

(2) upon an Event of Default and receipt from Lender of a written notice, each
tenant is hereby authorized and directed, without the need for the prior
consent, approval or joinder by Borrower or any other person, to pay directly to
Lender any and all of such Property income and other sums thereafter accruing;

(3) Lender shall not be liable for its failure to exercise diligence in the
collection of any and all of such Property income and other sums;

(4) the assignment set forth herein shall terminate upon the release of this
instrument, but no tenant shall be required to accept notice of any such
termination until a copy of any such release, as executed by Lender, has been
delivered to such tenant;

(5) in no event shall the rights set forth in this assignment effect or be
construed so as to effect a pro tanto reduction of the Debt except to the
extent, if at all, that Lender actually receives, after the occurrence of a
default and Lender’s election to pursue its rights under this paragraph,
Property income and other sums directly from any tenant of all or any portion of
the Property and applies same, in Lender’s discretion, to the Debt; and

(6) Lender need not institute, prosecute or resort to any legal, equitable or
other action, nor deliver any notice or demand, nor take any affirmative action
whatsoever after the occurrence of a default in order to enforce and obtain the
benefits of the provisions set forth herein.

Notwithstanding anything to the contrary contained herein or otherwise, Borrower
and Lender intend, clearly and without ambiguity, that the assignment set forth
herein shall be deemed and otherwise construed for all purposes to be an
absolute, unconditional and presently effective assignment of the Property
income and the provisions of clause (1) and clause (2) above are intended solely
for the benefit of each tenant and shall never inure to the benefit of Borrower
or any person claiming by, through or under Borrower. In the event of any
conflict between the assignment set forth in Section 1.2 of this Security
Instrument and the Assignment of Leases and Rents of even date herewith (the
“Assignment”), the Assignment will control.

Section 17.6 Miscellaneous.

(a) Releases. Upon payment in full of the Debt and all other indebtedness
secured hereby, Lender shall, at Borrower’s expense, cause the lien created by
this Security Instrument to be released by an instrument in form and substance
reasonably satisfactory to Lender.

(b) No Partnership. Notwithstanding anything to the contrary contained herein or
otherwise, (a) the relationship between Borrower and Lender hereunder and
otherwise shall be deemed, construed and treated by Borrower and Lender for all
purposes to be solely that of debtor/creditor; (b) the various consent, approval
and other rights afforded to Lender under this Security Instrument have been
granted and designed solely to protect the value of the Property and to assure
Borrower’s payment of the Debt and all of such rights are customarily granted

 

37



--------------------------------------------------------------------------------

lenders in a secured lending transactions; (c) Borrower and Lender hereby
expressly disclaim any sharing of liabilities, losses, costs or expenses with
respect to the ownership or operation of all or any portion of the Property, or
otherwise; and (d) the terms contained herein are not intended by Borrower and
Lender and shall not for any purpose be deemed, construed or treated by Borrower
and Lender so as (i) to create a partnership or joint venture between Lender and
Borrower or between Lender and any other party, or (ii) to cause Lender to be or
become liable in any way for the debts and obligations of Borrower (including,
without limitation, any losses attributable to Borrower’s operation of the
Property) or any other party.

(c) Indemnity. It is the express intention of Borrower and Borrower hereby
agrees that the indemnities set forth in this Security Instrument and the other
Loan Documents will apply to and fully protect each indemnified party even
though any claims, demands, liabilities, losses, damages, causes of action,
judgments, penalties, costs and expenses (including without limitation
reasonable attorneys’ fees) then the subject of indemnification may have been
caused by, arise out of, or are otherwise attributable to, directly or
indirectly, the negligence (excluding gross negligence) in whole or in part of
such indemnified party and/or any other party.

Borrower’s Initials:                     

(d) Incorporation By Reference. The terms, covenants and provisions of the Note
and the other Loan Documents have been incorporated into this Security
Instrument by this reference. All persons from time to time having an interest
in all or any portion of the Property are hereby placed on notice of all of the
terms, covenants and provisions of the instruments incorporated herein and that
copies of same may be obtained by those having an appropriate interest in the
Property or any portion thereof upon written request to the Lender at the
address set forth on the first page of this Security Instrument. Any such
request shall include the name and address of the requesting party and also
contain a brief explanation of the nature and reason for such request.

(e) WAIVER OF CONSUMER RIGHTS. TO THE EXTENT NOW OR HEREAFTER APPLICABLE,
BORROWER HEREBY WAIVES BORROWER’S RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES -
CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ., BUSINESS & COMMERCE CODE, A LAW
THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN
ATTORNEY OF BORROWER’S OWN SELECTION, BORROWER VOLUNTARILY CONSENTS TO THIS
WAIVER.

(f) SECTION 26.02 NOTICE. IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE, THIS SECURITY INSTRUMENT AND THE OTHER DOCUMENTS EVIDENCING,
SECURING OR PERTAINING TO ALL OR ANY PORTION OF THE DEBT REPRESENT THE FINAL
AGREEMENT BETWEEN BORROWER AND LENDER AS TO THE SUBJECT MATTER THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH
PARTIES.

 

38



--------------------------------------------------------------------------------

(g) TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE:
(A) BORROWER IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE
AMOUNT LENDER SPECIFIES; (II) PURCHASE THE INSURANCE FROM AN INSURER THAT IS
AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER; AND (III) NAME LENDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
EVENT OF A LOSS; (B) BORROWER MUST, IF REQUIRED BY LENDER, DELIVER TO LENDER A
COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF BORROWER
FAILS TO MEET ANY REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), LENDER MAY OBTAIN
COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT THE BORROWER’S EXPENSE.

ARTICLE XVIII - ADDITIONAL OR SPECIAL PROVISIONS OR MODIFICATIONS

Section 18.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 18 and the terms and conditions
of this Security Instrument, the terms and conditions of this Article 18 shall
control and be binding.

Section 18.2 Other Security Instruments; No Election of Remedies.

(a) The Debt is now or may hereafter be secured by one or more other mortgages,
deeds of trust and other security agreements (collectively, as the same may be
amended and in effect from time to time, are herein collectively called the
“Other Security Instruments”), which cover or will hereafter cover other
properties that are or may be located in various states (the “Other
Collateral”). The Other Security Instruments will secure the Debt and the
performance of the other covenants and agreements of Borrower set forth in the
Loan Documents. Upon the occurrence of an Event of Default, Lender may proceed
under this Security Instrument and/or any or all the Other Security Instruments
against either the Property and/or any or all of the Other Collateral in one or
more parcels and in such manner and order as Lender shall elect, to the extent
permitted by applicable law. Borrower hereby irrevocably waives and releases, to
the extent permitted by law, and whether now or hereafter in force, any right to
have the Property or the Other Collateral marshaled upon any foreclosure of this
Security Instrument or any Other Security Instrument.

(b) Without limiting the generality of the foregoing, and without limitation as
to any other right or remedy provided to Lender in this Security Instrument or
the other Loan Documents, in the case of an Event of Default, in each instance
to the extent permitted by applicable California law, (i) Lender shall have the
right to pursue all of the rights and remedies under this Security Instrument
and the Loan Documents, at law and/or in equity, in one proceeding, or
separately and independently in separate proceedings from time to time, as
Lender in its sole and absolute discretion, shall determine from time to time,
(ii) Lender shall not be required to either marshal assets, sell the Property
and/or any Other Collateral in any particular order of alienation (and may sell
the same simultaneously and together or separately), or be subject to any “one
action” or “election of remedies” law or rule with respect to the Property or
any Other Collateral, (iii) the exercise by Lender of any remedies against any
one item of Property or any Other Collateral will not impede Lender from
subsequently or simultaneously exercising remedies against any other item of
Property or Other Collateral, (iv)

 

39



--------------------------------------------------------------------------------

all liens and other rights, remedies or privileges provided to Lender herein
shall remain in full force and effect until Lender has exhausted all of its
remedies against the Property and all Property has been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Debt, and (v) Lender may resort
for the payment of the Debt to any security held by Lender in such order and
manner Lender, in its discretion, may elect and Lender may take action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Lender thereafter to foreclose this Security
Instrument.

(c) Without notice to or consent of Borrower and without impairment of the lien
and rights created by this Security Instrument, Lender may, at any time (in its
sole and absolute discretion, but Lender shall have no obligation to), execute
and deliver to Borrower a written instrument releasing all or a portion of the
lien of this Security Instrument as security for any or all of the obligations
of Borrower now existing or hereafter arising under or in respect of the Note,
the Loan Agreement and each of the other Loan Documents, whereupon following the
execution and delivery by Lender to Borrower of any such written instrument of
release, this Security Instrument shall no longer secure such obligations of
Borrower so released.

Section 18.3 Incorporation by Reference. Section 3.2 is hereby modified by
adding the following to the end thereof: “In the event of any conflict between
this Security Instrument and the Loan Agreement, the terms of the Loan Agreement
shall control.”

Section 18.4 Maintenance of Property. The second sentence of Section 3.4 is
hereby modified by adding the following to the end thereof: “except as my be
permitted in accordance with the Loan Agreement.”

[NO FURTHER TEXT ON THIS PAGE]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.

 

BORROWER:

TNP SRT PORTFOLIO II, LLC,

a Delaware limited liability company

By:   TNP SRT Portfolio II Holdings, LLC,   a Delaware limited liability company
Its:   Managing Member   By:   TNP Strategic Retail Trust Operating Partnership,
LP, a Delaware limited partnership   Its:   Sole Member     By:   TNP Strategic
Retail Trust, Inc., a Maryland corporation     Its:   General Partner       By:
 

/s/ Anthony W. Thompson

      Name:  

Anthony W. Thompson

      Title:  

CEO

SIGNATURE PAGE TO DEED OF TRUST (ENSENADA)



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )    ) ss. COUNTY OF                         )

On                  , 2012, before me,                     , Notary Public,
personally appeared                      who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

  Signature  

 

  (Seal)

ACKNOWLEDGEMENT PAGE TO DEED OF TRUST (ENSENADA)



--------------------------------------------------------------------------------

EXHIBIT “A”

Exhibit A-1